Citation Nr: 1024054	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  06-02 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to separate evaluations for neurological 
manifestations of lumbar degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant had active service from June 1974 to November 
1976.

This matter came before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.

The appellant testified before the undersigned Veterans Law 
Judge (VLJ) at the RO in July 2007.  A transcript of the 
hearing is associated with the claims folder.

In February 2009, the Board remanded the issue of entitlement 
to separate evaluations for neurological manifestations of 
lumbar degenerative joint disease.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its February 2009 remand, the Board requested a VA medical 
opinion on whether the appellant had neurological 
manifestations of lumbar degenerative joint disease.  In 
November 2009, a VA examination was conducted.  The examiner 
opined as follow:  

It is not at least as likely as not that 
claimed neurological manifestations are 
caused by her service-connected low back 
disability.  The manifestations found 
clinically on examination today can just 
as readily be attributed to muscle 
stiffness and joint conditions, unrelated 
to her spine.  In the opinion of the 
examiner, there is insufficient evidence 
found to exclusively attribute symptoms 
to the spine.


A medical opinion must support its conclusion with an 
analysis the Board can consider and weigh against other 
evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 
120, 124 (2007).

Here, the Board finds that the medical opinion is inadequate 
because the opinion appears contradictory and lacks a clear 
rationale.  The examiner states that the neurological 
manifestations are not as likely as not related to low back 
disability, but then later states that the manifestations can 
"just as readily be attributed to" other problems.  There 
is no clear opinion on whether the neurological 
manifestations are as likely as not related to back 
disability, and the only possible rationale provided in the 
opinion is that she has other conditions that could also 
cause neurological manifestations.

There has not been substantial compliance with the Board's 
prior remand directives.  D'Aries v. Peake, 22 Vet. App. 97, 
105 (2008).  It is noted that a remand by the Board imposes 
upon the Secretary of the VA a concomitant duty to ensure 
compliance with the terms of the remand.  Where remand orders 
of the Board are not complied with, the Board errs in failing 
to insure compliance.  Stegall v. West, 11 Vet. App. 268 
(1998).

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be scheduled for 
a VA neurological examination to ascertain 
whether she has neurological 
manifestations caused by her service-
connected low back disability.  The 
examiner should identify all neurological 
manifestations of the lower extremities 
(paralysis, neuritis, or neuralgia) and 
indicate whether any manifestation found 
is likely, as likely as not, or not likely 
related to service-connected low back 
disability.  The claims folder should be 
available for review.  A complete rational 
for all opinions is required.

2.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


